            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA

__________________________________________
                                          :
ALEXANDER STROSS,                         :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                  Civil Action No.:
                                          :
PICTURE TILES, LLC, JOHN HILLCREST, and :                    COMPLAINT AND JURY
DAYNA HILLCREST,                          :                  DEMAND
                                          :
      Defendants.                         :
                                          :
__________________________________________:


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, ALEXANDER STROSS (“Stross” or “Plaintiff”), brings this complaint in the

United States District Court for the District of Minnesota against PICTURE TILES, LLC

(“Picture Tiles”), JOHN HILLCREST (“John”), and DAYNA HILLCREST (“Dayna”)

(Together “Defendants”), alleging as follows:

                                              PARTIES

1. Plaintiff is an experienced landscape and nature photographer. Plaintiff has completed

    countless hikes into the San Diego landscape to capture his photographs. Plaintiff is a guest

    judge for the ViewBug online photo competition, a guest mentor at Anne McKinnell’s

    “Photo Forté” community, and a Certified Chaparral Naturalist with the California Chaparral

    Institute. Plaintiff resides in San Diego, California.

2. On information and belief, Picture Tiles is a Limited Liability Company existing under the

    laws of the State of Minnesota, with headquarters in Milaca, Minnesota.




Plaintiff’s Original Complaint                                                           Page 1 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 2 of 8




3. Picture Tiles owns, operates, and is solely responsible for the content posted to its

    commercial website, www.picture-tiles.com.

4. Picture Tiles manufacturers decorative tiles that contain copies of iconic paintings and

    photographs.

5. On information and belief, John is an individual and owner of Picture Tiles. John resides in

    Mille Lacs County, Minnesota.

6. On information and belief, Dayna is an individual and owner of Picture Tiles. Dayna resides

    in Mille Lacs County, Minnesota.

                                 JURISDICTION AND VENUE

7. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

8. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

9. This Court has personal jurisdiction over Defendants, and venue in this District is proper

    under 28 U.S.C. § 1391(b), because the events giving rise to the claims occurred in this

    district, Defendants engaged in infringement in this district, and Defendants reside in this

    district.

10. This Court also has personal jurisdiction over Defendants, and venue in this District is proper

    under 28 U.S.C. § 1400(a).

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

1. Plaintiff captured the photograph, “01342_Zion_2560X1600” (“Copyrighted Photograph”)

    on June 15, 2007 in Zion National Park, Utah. [Exhibit 1].




Plaintiff’s Original Complaint                                                             Page 2 of 8
             CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 3 of 8




2. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on

    December 15, 2008 (Registration No.: VA 0-989-644).

11. On December 31, 2008, Plaintiff posted Copyrighted Photograph to

    www.strossarts.com/01342_zion_2560x1600 (Last visited May 1, 2021). [Exhibit 2].

12. Beginning on or about June 1, 2010, Defendants copied and posted Copyrighted Photograph

    to the Defendants’ commercial website, www.picture-tiles.com (Last visited May 1, 2021).

13. Defendants posted Copyrighted Photograph to the following URL(s):

     www.picture-tiles.com.ecrater.com/p/34294220/mountain-photo-ceramic-tile-mural?

        keywords=405505 (Last visited February 6, 2018). [Exhibit 3].

     www.picture-tiles.com/catalog/images/th/mountain_photo_ceramic_tile_mural_M010-

        21272.html (Last visited February 6, 2018). [Exhibit 4].

     www.picture-tiles.com/catalog/images/th/mountain_photo_ceramic_tile_mural_M010.jpg

        (Last visited May 1, 2021). [Exhibit 5].

14. Defendants posted Copyrighted Photograph to numerous third-party websites:

        www.walmart.com/ip/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

         Bathroom-Shower-405505-XL6/589259428 (Last visited May 11, 2021). [Exhibit 6].

        www.walmart.com/ip/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

         Bathroom-Shower-405505-M54/923648315 (Last visited May 11, 2021). [Exhibit 7].

        www.houzz.com/products/mountain-photo-ceramic-tile-mural-kitchen-backsplash-

         bathroom-shower-405505-s54-prvw-vr~145529054 (Last visited April 19, 2021).

         [Exhibit 8].

        www.ebay.co.uk/itm/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

         Bathroom-Shower-405505/264955 (Last visited April 19, 2021). [Exhibit 9].



Plaintiff’s Original Complaint                                                        Page 3 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 4 of 8




       www.ebay.com/itm/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

        Bathroom-Shower-405505/264955 (Last visited April 19, 2021). [Exhibit 10].

       www.ebay.com/str/customtilemuralsbypicturetiles?_bkw=mountain+backsplash&_pgn=2

        (Last visited April 19, 2021). [Exhibit 11].

       www.houzz.com/products/query/tile-mountain/p/180?oq=tile mountain (Last visited

        April 19, 2021). [Exhibit 12].

15. Defendants copied and posted Copyrighted Photograph as a full-page, full-bleed, image in

    order to sell a series of ceramic tiles depicting Copyrighted Photograph.

16. Defendants offered for sale ceramic tiles depicting Copyrighted Photograph for prices

    between $120.00 and $1,440.00. [Exhibits 6-12].

17. Defendants copied and posted Copyrighted Photograph without license or permission from

    Plaintiff.

18. Beginning January 18, 2020, Defendants had first-hand knowledge that there use of

    Copyrighted Photograph was infringing on the rights of Plaintiff.

19. Despite this explicit notice, Defendants continued use of Copyrighted Photograph by failing

    to remove the infringing use from third-party commercial websites.

20. As of the date of this filing, Defendants continue to exploit Copyrighted Photograph by

    failing to remove all uses on third-party commercial website.

21. Defendants continued commercialization of the Copyrighted Photograph has substantially

    diminished or fully removed the potential market for or value of the Copyrighted

    Photograph.

22. As of the date of this filing, Defendants have failed to remove the two infringing uses of

    Copyrighted Photograph from the Wal-Mart website:



Plaintiff’s Original Complaint                                                           Page 4 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 5 of 8




    •   www.walmart.com/ip/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

        Bathroom-Shower-405505-XL6/589259428 (Last visited May 11, 2021). [Exhibit 7].

    •   www.walmart.com/ip/Mountain-Photo-Ceramic-Tile-Mural-Kitchen-Backsplash-

        Bathroom-Shower-405505-M54/923648315 (Last visited May 11, 2021). [Exhibit 8].

  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

23. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

24. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid and complete Certificate of Copyright Registration by the Register of

    Copyrights.

25. Plaintiff is informed and believes Defendants, jointly or severally, without the permission or

    consent of Plaintiff, copied and used Copyrighted Photograph on Defendants’ commercial

    website, www.picture-tiles.com, as well as numerous third-party commercial websites.

26. In doing so, Defendants violated Plaintiff’s exclusive rights of reproduction and distribution.

    Defendants’ actions constitute infringement of Plaintiff’s copyright and exclusive rights

    under copyright.

27. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.

28. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to statutory damages, including any profits realized by

    Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendants’

    infringement of Copyrighted Photograph.



Plaintiff’s Original Complaint                                                             Page 5 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 6 of 8




  COUNT II: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

29. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

30. Upon information and belief, John and Dayna are the dominant influences in Picture Tiles,

    and determined and/or directed the policies that led to the infringements complained of

    herein.

31. John and Dayna are jointly and severally liable for direct copyright infringement.

32. As a result of John and Dayna’s infringement of Plaintiff’s copyright and exclusive rights

    under copyright, Plaintiff is entitled to statutory damages, including any profits realized by

    Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendants’

    infringement of Copyrighted Photograph.

 COUNT III: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

33. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

34. Upon further information and belief, John and Dayna maintained the right and ability to

    control the infringing activities of Picture Tiles, and had a direct financial interest in those

    activities by virtue of their ownership in the company and the profits derived from the direct

    sale of Picture Tiles’ products and services.

35. Accordingly, John and Dayna are vicariously liable for copyright infringement.

36. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to statutory damages, including any profits realized by

    Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendants’

    infringement of Copyrighted Photograph.



Plaintiff’s Original Complaint                                                               Page 6 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 7 of 8




                           COUNT IV: CONTRIBUTORY INFRINGEMENT

37. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

38. Plaintiff is informed and believes that Defendants, jointly and severally, without the

    permission or consent of Plaintiff, knowingly made available Copyrighted Photograph to

    third-party commercial websites by copying products depicting Copyrighted Photograph to

    such websites and offering said products for sale.

39. Plaintiff is informed and believes that Defendants, without the permission or consent of

    Plaintiff, had knowledge or reason to know of such contributory infringement.

40. As a result of Defendants’ actions, Plaintiff is entitled to actual damages or such other and

    further relief as is just and proper.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendants, their officers, directors, agents,

    servants, employees, representatives, attorneys, related companies, successors, assigns, and

    all others in active concert or participation with them from copying and republishing

    Plaintiff’s Copyrighted Photograph without consent or otherwise infringing Plaintiff’s

    copyright or other rights in any manner;

C. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived by

    Defendants by their infringement of Plaintiff’s copyright or such damages as are proper, and




Plaintiff’s Original Complaint                                                               Page 7 of 8
            CASE 0:21-cv-01898-ECT-LIB Doc. 1 Filed 08/23/21 Page 8 of 8




     since Defendants intentionally infringed Plaintiff’s copyright, for the maximum allowable

     statutory damages for each violation;

D. Awarding Plaintiff actual and/or statutory damages for Defendants’ copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorneys’ fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.

Dated: August 23, 2021                                  _/s/__Douglas C. Mezera_________
                                                        Douglas C. Mezera (MN Bar No. 391358)
OF COUNSEL:                                             Bartz & Bartz, PA
David C. Deal (VA Bar No.: 86005)                       5275 Edina Indust. Blvd, Ste. 216
The Law Office of David C. Deal, P.L.C.                 Edina, MN 55416
P.O. Box 1042                                           T: 952-920-3959
Crozet, VA 22932                                        dmezera@bartzlaw.com
434-233-2727, Telephone
david@daviddeal.com
                                                        Counsel for Plaintiff, Alexander Stross




Plaintiff’s Original Complaint                                                               Page 8 of 8
